Citation Nr: 1024189	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  08-09 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include bipolar disorder and major depression.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1983 to May 1987.

The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2007 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Atlanta, Georgia, that denied the benefit sought on 
appeal.  


FINDING OF FACT

During his active military service and since his discharge 
from the service, the Veteran has experienced continuous 
psychiatric symptoms.  Thus, chronic in-service symptoms and 
continuous post- service symptoms relating to his psychiatric 
disorder are established, and the weight of the competent 
evidence is at least in relative equipoise on the question of 
whether the currently diagnosed psychiatric disorder is 
related to his service.


CONCLUSION OF LAW

The criteria for service connection for the Veteran's 
psychiatric disorder have been met.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish direct service connection, the record must 
contain: (1) medical evidence of a current disorder; (2) 
medical evidence, or in certain circumstances, lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease; and, (3) medical evidence of a nexus between the 
current disorder and the in-service disease or injury.  In 
other words, entitlement to service connection for a 
particular disorder requires evidence of the existence of a 
current disorder and evidence that the disorder resulted from 
a disease or injury incurred in or aggravated during service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

In addition, if a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  However, continuity of symptoms is required where 
a disorder in service is noted but is not, in fact, chronic 
or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Taking the first element of service connection, the Veteran 
has a current diagnosis of a chronic bipolar disorder, 
recently documented in his January 2007 VA compensation 
examination report.

The Board further notes that the lay and medical evidence 
documents a continuity of symptomatology of the Veteran's 
current psychiatric disorder both during service and since 
his discharge from service.

The lay evidence includes the Veteran's February 2010 hearing 
testimony and several lay statements from family and friends.  
The Board notes that the chronicity of in-service 
symptomatology may be established by lay evidence.  See 
Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (finding 
that lay statements are competent on in-service symptoms and 
post-service symptoms of dizziness, loss of balance, hearing 
trouble, stumble and fall, and tinnitus that later formed the 
basis of diagnosis of Meniere's disease); Savage v. Gober, 10 
Vet. App. 488, 496-97 (1997) (holding sworn post-service 
testimony alone is sufficient to establish in-service fall 
and symptoms, and no specific in-service medical notation, 
let alone diagnosis, is required).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (finding, 
"although interest may affect the credibility of testimony, 
it does not affect competency to testify").

In this case, the Board finds that the Veteran is competent 
to report symptoms because this requires only personal 
knowledge as it comes to him through his senses.  Layno, 6 
Vet. App. at 470.  He has indicated that during service and 
since service, he has suffered from depression and anxiety, 
all associated with a psychiatric disorder.

The Board also finds that the Veteran's statements are 
credible.  In determining whether statements submitted by a 
Veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Here, as discussed further 
below, the Veteran's contentions of his psychiatric problems 
are consistent with the medical record as a whole.  The 
medical evidence confirms that he has been treated 
continuously for his symptoms over the years.  Also, his 
statements are internally consistent as the Veteran has never 
alleged any etiology for his disorder other than the in-
service incurrence of the problem.  The Board further notes 
the presence of this consistency in statements made to 
private and VA treatment providers over the years.  See 
Rucker, 10 Vet. App. at 73 (observing that although formal 
rules of evidence do not apply before the Board, recourse to 
the Federal Rules of Evidence may be appropriate; statements 
made to physicians for purposes of diagnosis and treatment 
are exceptionally trustworthy because the declarant has a 
strong motive to tell the truth in order to receive proper 
care).

The lay evidence in this case is further supported by the 
objective, medical record.  The Veteran's military entrance 
and separation examinations were devoid of documentation of 
any psychiatric problems.  The Veteran was discharged from 
the military in May 1987.  

However, according to the Veteran's private physicians, the 
Veteran was treated for a psychiatric disorder during service 
and shortly following his discharge from the military.  For 
example, a January 2007 letter from V.C.C., M.S.Ed., 
indicates that he treated the Veteran for major depression in 
1986.  A separate January 2007 letter from a private medical 
facility, U.C.S., states that the Veteran was counseled by 
the facility for adjustment disorder with mixed anxiety and 
depressed mood from September 1987 to September 1988.  
Another letter dated in February 2007 from D.A., C.S.W., 
indicates that the Veteran received psychological care from 
her in 1989.  These letters alone account for a continuity of 
symptomatology for nearly every year since the Veteran's 
discharge from service.  Further, VA and private treatment 
notes ranging from 1990 through 2009 document the Veteran's 
continuous symptoms of anxiety and depression.

Given the totality of the evidence here, the Board finds that 
chronic in-service symptoms and continuous post-service 
symptoms relating to his psychiatric disorder have been 
established.  Given this finding, it is not necessary to 
determine whether a nexus exists between the Veteran's 
current symptoms and his symptoms in service.  Nevertheless, 
the Board notes there is a medical opinion suggesting that 
the Veteran's current psychiatric disorder is related to his 
military service, and there is no evidence to the contrary.  
Specifically, a recent report by the Veteran's treating 
physician, Dr. W.B., determined that the Veteran's chronic 
psychiatric disorder began while the Veteran was on active 
military duty.  The Veteran was afforded a VA compensation 
examination in January 2007, but the VA examiner did not 
provide an opinion as to whether the Veteran's psychiatric 
disorder is directly related to his military service.  
Another VA examination is not required as the private medical 
evidence in this case is sufficient to allow the Board to 
make a decision. 

In sum, the Board finds that the preponderance of the 
evidence is in favor of the claim for service connection.  As 
such, the appeal is granted.

Notice and Assistance

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the Veteran's 
claim for service connection.  This is so because the Board 
is taking action favorable to the Veteran by granting service 
connection for the claim on appeal; a decision at this point 
poses no risk of prejudice to the Veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).


ORDER

The claim for service connection for a psychiatric disorder 
is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


